 


109 HR 1806 IH: Private Prison Information Act of 2005
U.S. House of Representatives
2005-04-21
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS
1st Session
H. R. 1806 
IN THE HOUSE OF REPRESENTATIVES 
 
April 21, 2005 
Mr. Strickland (for himself, Mr. King of New York, Mr. Holden, and Mr. Kennedy of Rhode Island) introduced the following bill; which was referred to the Committee on the Judiciary
 
A BILL 
To require prisons and other correctional facilities holding Federal prisoners under a contract with the Federal Government to make the same information available to the public that Federal prisons and correctional facilities are required to do by law. 
 
 
1.Short titleThis Act may be cited as the Private Prison Information Act of 2005. 
2.Freedom of Information requirement for contract prisonsEach non-governmental entity contracting with the Federal Government to provide a prison or other correctional facility, shall have the same duty to release information about the operation of that prison or facility as a Government owned and run prison or correctional facility has under section 552 of title 5, United States Code, commonly called the Freedom of Information Act. Any party aggrieved by a violation of that duty may, in a civil action, obtain appropriate relief against that entity or any other proper party.  
 
